                          2:19-cv-02074-CSB-EIL # 1           Page 1 of 8
                                                                                                  E-FILED
                                                                        Monday, 01 April, 2019 07:48:22 AM
                                                                             Clerk, U.S. District Court, ILCD

                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE CENTRAL DISTRICT OF ILLINOIS
                                 URBANA DIVISION

GUADALUPE WHOBREY, as Plenary                         )
Guardian for KYLE WINSTON WHOBREY,                    )
                                                      )
                       Plaintiff,                     )       Case No. 19-cv-2074
                                                      )
               v.                                     )       JURY TRIAL DEMANDED
                                                      )
CITY OF DANVILLE, ILLINOIS, a municipal               )
corporation, OFFICER BRICIE WINKLER,                  )
and SERGEANT ERIC KIZER,                              )
                                                      )
                       Defendants.                    )

                                     COMPLAINT AT LAW

       NOW COMES Plaintiff Guadalupe Whobrey (“Ms. Whobrey”), as plenary guardian for

Kyle Winston Whobrey (“Kyle”), by and through her attorneys, NATHAN & KAMIONSKI

LLP, and complaining of the Defendants Officer Bricie Winkler and Sergeant Eric Kizer

(“Defendant Officers”), and the City of Danville, Illinois (“Danville”), state as follows:

                                        INTRODUCTION

       1.      This is an action for compensatory and punitive damages pursuant to 42 U.SC. §

1983 brought by Guadalupe Whobrey on behalf of her son Kyle Whobrey, as his parent and

plenary guardian, for violation of Kyle’s rights guaranteed by the United States Constitution.

       2.      As more fully described below, Defendant Officers used radically excessive force

when they inexplicably electroshocked Kyle—a 29-year-old man that suffers from severe autism

and mental retardation—approximately fourteen times with their Taser weapons before they

falsified their police reports in order to cover up their misconduct.
                           2:19-cv-02074-CSB-EIL # 1            Page 2 of 8




                                  JURISDICTION AND VENUE

        3.      This Court has subject matter jurisdiction of all federal claims of this action under

28 U.S.C. §§ 1331 and 1343. This Court also has pendent jurisdiction under 28 U.S.C. § 1367

over the related state law claims.

        4.      Venue is proper in this judicial district under 28 U.S.C. § 1391. On information

and belief, all parties reside in this judicial district, and the events giving rise to the claims

asserted herein all occurred within this district.

                                               PARTIES

        5.      At all times relevant hereto, Plaintiff Guadalupe Whobrey is a resident of the

State of Illinois, a citizen of the United States, and domiciled in this judicial district. Ms.

Whobrey is the plenary guardian of her son, Kyle Whobrey, and she brings this action on behalf

of Kyle.

        6.      Kyle Whobrey is a citizen of the United States, a resident of Danville, Illinois,

and domiciled in this judicial district. Kyle was diagnosed with autism and mental retardation,

conditions that render him nonverbal and unable to care for himself independently.

        7.      At all times relevant hereto, Defendant Police Officer Bricie Winkler (Star # 412)

was a resident of the State of Illinois and a citizen of the United States, acting under color of law

in her capacity as a law enforcement officer employed by the City of Danville as a police officer

at the Danville Police Department.

        8.      At all times relevant hereto, Defendant Police Sergeant Eric Kizer (Star # 365) is

a resident of the State of Illinois and a citizen of the United States, acting under color of law in

his capacity as a law enforcement officer employed by the City of Danville as a police officer at

the Danville Police Department.



                                                     2
                          2:19-cv-02074-CSB-EIL # 1            Page 3 of 8




       9.       Defendant City of Danville, Illinois, is a municipal corporation duly organized

and existing under the laws of Illinois, and is the legal entity responsible for itself and the

Danville Police Department. Danville is also the employer of Defendants Winkler and Kizer and

is a proper entity to be sued under 42 U.S.C. § 1983.

                                   FACTUAL ALLEGATIONS

       10.      On April 6, 2017, Kyle was living at a group home for disabled adults located at

629 Warrington Avenue in Danville.

       11.      At approximately 5:45 p.m., the counselor on duty at the group home called 911

for medical assistance for Kyle and told the dispatcher that she was calling from a group home

and that the nurse believed Kyle was possibly overhydrating.

       12.      Defendant Officers responded to the group home and encountered Kyle as he was

walking down the wheelchair ramp.

       13.      Defendant Officers unlawfully and violently grabbed an obviously confused Kyle

by the hands.

       14.      Defendant Kizer then grabbed Kyle’s shirt and pulled it over his head, which

confused Kyle even more.

       15.      The counselor repeatedly told Defendant Officers that Kyle was disabled, that

Kyle did not understand them, and that Kyle was nonverbal.

       16.      Defendant Officers proceeded to electroshock Kyle with their Taser X2 weapons

approximately 14 times.

       17.      The use of force committed by Defendant Officers against Kyle was unreasonable

under the totality of the circumstances. The use of force by Defendant Officers was completely

disproportionate and unreasonable in light of Kyle’s actions, his mental disability, the context of



                                                   3
                         2:19-cv-02074-CSB-EIL # 1           Page 4 of 8




the 911 call requesting medical assistance, the location of the call being a group home, and the

totality of the circumstances.

       18.     To cover up their excessive use of force, Defendant Officers falsely stated in their

police reports that Kyle was only tasered three times. This was demonstrably false and is bellied

by the physical injuries on Kyle’s body, which, as depicted below, plainly shows at least 10

distinctive taser marks on Kyle’s back alone:




       19.     Upon information and belief, the records of Defendant Officers’ own taser X2

weapons will also prove that Kyle was electroshocked approximately 14 times.

       20.     After Defendant Officers finished physically abusing Kyle, he was sent to

Presence Hospital by ambulance.

       21.     As a result of the unlawful actions of Defendant Officers, Kyle suffered physical

pain, injury, and permanent scarring from the excessive force. In addition, as a direct and

proximate result of the wrongful conduct of Defendant Officers, Kyle suffered and continues to

suffer severe extreme anxiety, including when he sees anyone in uniform, even though his own

father was in the military for over 20 years.




                                                 4
                            2:19-cv-02074-CSB-EIL # 1          Page 5 of 8




                                              COUNT I

                                 42 U.S.C. § 1983: Excessive Force
                               (Plaintiff against Defendant Officers)

       22.      Plaintiff realleges and incorporates all proceeding paragraphs as though fully set

forth herein.

       23.      At all relevant times hereto, Defendant Officers were employees of Danville and

acted under color of law.

       24.      Under 42 U.S.C. § 1983, a person who, acting under color of state law, deprives

another person of his federal constitutional rights is liable to the injured party.

       25.      As more fully set forth above, in response to the 911 call requesting an ambulance

to transport Kyle to the hospital, Defendant Officers used excessive and unreasonable force by

tasering Kyle, an autistic man with severe developmental challenges, approximately 14 times.

       26.      This misconduct by Defendant Officers was objectively unreasonable in light of

the facts and circumstances confronting them at the time, and was undertaken intentionally and

deliberately for the purpose of harming Kyle.

       27.      Any reasonable officer knew or should have known of these rights at the time of

the conduct complained of as they were clearly established at that time.

       28.      By using excessive force against Kyle in the manner described above, Defendant

Officers deprived Kyle of his clearly established rights under the Fourth Amendment to the U.S.

Constitution to be free from unlawful seizures, including excessive force.

       29.      As a result of the excessive force perpetrated by Defendant Officers, Kyle

suffered physical injuries and emotional damages.




                                                   5
                          2:19-cv-02074-CSB-EIL # 1           Page 6 of 8




                                            COUNT II

                                Municipal Liability Under Monell
                          (Plaintiff against Defendant City of Danville)

       30.      Plaintiff realleges and incorporates all proceeding paragraphs as though fully set

forth herein.

       31.      At all relevant times, Defendant Officers served as employees of the City of

Danville, and they acted in accordance with a custom or policy of Danville.

       32.      The City of Danville is responsible for the creation and adoption of rules and

regulations for the governance of the City of Danville and the Danville Police Department.

       33.      Despite the obvious need for adequate training for police officers about

interacting with persons who suffer from autism, mental retardation and other mental disabilities,

Danville has maintained and continues to maintain an unconstitutional policy of providing

inadequate training for police officers as it applies to force with persons with mental disabilities.

       34.      At all relevant times, Danville knew, or should have known, that there was a need

for adequate training for its police officers on how to identify individuals with mental

disabilities, like Kyle, and the proper de-escalation techniques that should be utilized when

encountering a mentally disabled individual.

       35.      Nevertheless, Danville provides grossly inadequate training to its police officers,

resulting in unreasonable force being used to restrain mentally disabled individuals.

       36.      Danville’s department-wide practice of failing to train its officers, including

Defendant Officers, amounts to deliberate indifference to the constitutional rights of Kyle and

other members of the public who suffer from cognitive or behavioral disabilities.




                                                  6
                          2:19-cv-02074-CSB-EIL # 1           Page 7 of 8




        37.     The unconstitutional actions of Defendant Officers against Kyle were taken

pursuant to Danville’s express, implied, and deliberately indifferent policy and practice of failing

to adequately train its police officers as set forth above.

        38.     Danville’s deliberate indifference to the unconstitutional policies and practices set

forth above were a proximate cause of Kyle’s physical and emotional injures.

                                             COUNT III

                                     Statutory Indemnification
                          (Plaintiff against Defendant City of Danville)

        39.     Plaintiff realleges and incorporates all proceeding paragraphs as though fully set

forth herein.

        40.     At all relevant times, the City of Danville was the employer of Defendant

Officers.

        41.     Illinois law provides that public entities are directed to pay any tort judgment for

compensatory damages for which employees are liable within the scope of their employment

activities.

        42.     Defendant Officers are or were employees of Danville, who acted under color of

law and within the scope of their employment in committing the misconduct described above.

        WHEREFORE, Plaintiff Guadalupe Whobrey, as plenary guardian for Kyle Whobrey,

respectfully requests that judgment be entered in her favor and against Defendants Officer Bricie

Winkler, Sergeant Eric Kizer, and the City of Danville, Illinois; that she be granted

compensatory damages, as well as punitive damages against Defendant Officers; that she be

granted injunctive relief requiring the City of Danville to provide proper training to its police

officers; and, that she be granted an award of of costs and attorneys’ fees, and such other relief

this Court deems just and proper.


                                                   7
                             2:19-cv-02074-CSB-EIL # 1       Page 8 of 8




                                        JURY DEMAND

        Plaintiff hereby requests a trial by jury pursuant to Federal Rule of Civil Procedure 38(b)

for all issues so triable.


Dated: April 1, 2019

                                                      Respectfully submitted,

                                                      /s/ Shneur Z. Nathan, Atty No. 6294495
                                                      Shneur Z. Nathan
                                                      Avi T. Kamionski
                                                      Natalie Y. Adeeyo
                                                      Nathan & Kamionski LLP
                                                      33 West Monroe, Suite 1830
                                                      Chicago, Illinois 60603
                                                      (312) 612-1955
                                                      snathan@nklawllp.com




                                                 8
